 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 2:14-cr-0169 GEB DB-3
12                        Respondent,
13            v.                                         ORDER
14    HARJIT KAUR JOHAL,
15                        Movant.
16

17          Movant, a federal prisoner proceeding through counsel, has filed a motion to vacate, set

18   aside, or correct her sentence pursuant to 28 U.S.C. § 2255. Since movant may be entitled to the

19   requested relief if she can establish a violation of her constitutional rights, respondent is directed

20   to file an answer within thirty days of the effective date of this order. See Rule 4, Rules

21   Governing Section 2255 Proceedings.

22          Respondent shall include with the answer any and all transcripts or other documents

23   relevant to the determination of the issues presented in the motion. Rule 5, Rules Governing

24   Section 2255 Proceedings. Movant’s traverse, if any, is due on or before thirty days from the date

25   respondent’s answer is filed.

26   ////

27   ////

28   ////
                                                         1
 1            The Clerk of the Court shall serve a copy of this order, together with a copy of movant’s

 2   motion, on the United States Attorney or his authorized representative.

 3   Dated: June 5, 2019

 4

 5

 6

 7

 8

 9

10

11   DLB:9
     DB/prisoner-habeas.joha0169.206
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
